Citation Nr: 0605777	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The underlying issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1997 RO decision, the RO denied the 
appellant's claim for service connection for PTSD.

2.  Evidence received since the RO's February 1997 decision 
was not previously received, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005). 

2.  Evidence received since the February 1997 decision is new 
and material, and the veteran's claim for service connection 
for PTSD has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).    

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.  

II.  Analysis

In the instant case, the RO originally denied the veteran's 
claim for service connection for PTSD in February 1997.  The 
veteran did not initiate an appeal of this decision by filing 
a notice of disagreement, and it is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.1103.  Under pertinent law 
and VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for PTSD in July 2003, the 
revised version of 3.156 is applicable in this appeal.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence on file at the time of the adverse final 
decision in February 1997 included the veteran's service 
medical records which are devoid of psychiatric complaints or 
treatment; treatment records from the Weber Mental Health 
Center dated in September 1993 diagnosing the veteran as 
having dysthymia; and the veteran's statement that he was 
"incarcerated [in service] and held in a cage."  

In denying the veteran's claim for service connection for 
PTSD in February 1997, the RO noted that there was no 
diagnosis of PTSD and no submission of verifiable stressors.  
This was despite the RO's December 1996 request that the 
veteran provide additional information regarding stressors.  

Evidence submitted to the RO since February 1997 includes 
both a diagnosis of PTSD and additional information regarding 
alleged stressors.  Specifically, there is an April 2004 "To 
whom it may concern" letter from Mikio Obayashi, M.D., 
stating that the veteran had participated in combat during 
the Vietnam War and had recently been given a diagnosis of 
PTSD.  James S. Edelman, Ph.D., DAPA, stated in this letter 
that he concurred with Obayashi's mental health findings.  
The RO also received a statement from the veteran in January 
2004 regarding stressors.  In this regard, the veteran said 
that the events occurred in a combat situation aboard the USS 
Cree (ATF 84) in July 1969.  He also referred to an 
"investigation" and said that he was "not guilty."  He 
said that relevant records would be held by the government 
agency that holds "judicial records."  In addition to this 
evidence, the RO received a statement in March 2004 from the 
veteran's brother who said that the veteran was not the same 
person after service as he was before he entered service.  He 
said that the veteran became extremely explosive about 
Vietnam, was short-tempered, and spent most of his time 
alone.  He described the veteran as being an angry and 
"heart missing" person after Vietnam.

The Board finds that the evidence submitted after the 
February 1997 final adverse decision as outlined above is 
new, in that it has not been previously considered by agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  The Board further finds that 
the new evidence must be considered material in that it 
relates to the essential elements for service connection for 
PTSD not previously considered, i.e., corroboration of 
inservice stressors and diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  This evidence, when considered with evidence 
previously of record, bears substantially upon the specific 
matters under consideration.  In short, the record contains 
new and material evidence to reopen the claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  To this extent, the 
appeal is allowed.




REMAND

In view of the evidence outlined above, additional 
development is warranted.  Specifically, the veteran should 
be given another opportunity to provide more detailed 
information regarding his alleged stressors to including the 
precise date, place and description of stressful events.  The 
RO should then make a formal determination as to whether the 
veteran engaged in combat with the enemy.  If not, 
appropriate action should be taken to verify the alleged 
stressor(s).  Such action should include obtaining the ship 
logs from the USS CREE from September 1968 to July 1969, and 
requesting verification from U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly known as the U.S. 
Army Services Center for Research of Unit Records (USACURR)).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him since service for PTSD, to 
include the recent diagnosis of PTSD as 
noted by Mikio Obayashi, M.D., in April 
2004.  Following receipt of such 
information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that all identified health care providers 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran.

2.  The RO should contact the veteran and 
afford him the opportunity to provide 
additional information about the 
stressful events he claims caused his 
PTSD, including the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any service 
members who were also involved in the 
claimed events.  The RO should forward 
this information, as well as any 
additional documents deemed necessary, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly known 
as the U.S. Army Services Center for 
Research of Unit Records (USACURR)), 7701 
Telegraph Road, Alexandria, VA  22315-
3802, so that it can provide any 
information that might corroborate the 
stressors claimed by the veteran.  JSRRC 
also should report whether the USS CREE 
was engaged in hostile action against 
enemy forces during the time the veteran 
was assigned to that ship.  If referral 
to JSRRC or other pertinent sources is to 
no avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD.  All attempts to 
obtain the records should be documented 
in the claims file.

3.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor occurred.  The RO should 
specifically identify the stressor(s) 
corroborated by the record.  

4.  Only if the RO determines that there 
is credible supporting evidence that an 
in-service stressor occurred, the veteran 
should be scheduled for a VA psychiatric 
examination for the purposes of 
determining whether he has PTSD as a 
result of the corroborated stressor(s).  
The claims folder should be made 
available to the examiner for review, and 
the RO must specify for the examiner the 
in-service stressor that it has 
determined is established by the record.  
The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that any corroborated 
stressor was sufficient to produce PTSD, 
and whether it is at least as likely as 
not that there is a link between the 
corroborated stressor and any current 
PTSD.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


